IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 95-10958
                       _____________________


          COMMERCIAL UNION ASSURANCE CO LTD;
          SIRIUS INSURANCE COMPANY, (UK) PLC;
          NORTHERN ASSURANCE COMPANY LIMITED;
          INDEMNITY MARINE ASSURANCE CO LTD;
          OCEAN MARINE INSURANCE CO LTD;

                                     Plaintiffs-Appellees

          v.

          TEXAS RECREATION CORPORATION;
          STEVEN SCHEURER

                                   Defendants-Appellants.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          (7:93-CV-061-X)
_________________________________________________________________
                           June 26, 1996
Before KING, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Texas Recreation Corporation (“Texas Rec”) and Steven

Scheurer appeal the district court’s order granting summary

judgment to Commercial Union Assurance Company, P.L.C., Sirius

Insurance Company (U.K.) P.L.C., Northern Assurance Company


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
Limited, Indemnity Marine Assurance Company Limited, and Ocean

Marine Insurance Company Limited (collectively, the “Insurance

Companies”), on the Insurance Companies’ claim for declaratory

relief and Texas Rec and Scheurer’s counterclaims.   We concur

with the district court’s analysis of the Policy Territory

limitation and the Limited Worldwide Liability Coverage amendment

in the liability insurance policy issued to Texas Rec and

Scheurer by the Insurance Companies.   Accordingly, we agree with

the district court’s conclusion that Texas Rec and Scheurer are

not covered by that policy for the occurrence at issue in this

case.   With respect to the counterclaims, Texas Rec and

Scheurer’s briefs state only that “the Insurance Companies failed

to present any summary judgment evidence to overcome the

counterclaim and defenses raised by Texas Rec and Scheurer.”

When a party offers “only a bare listing” of alleged errors

“without citing supporting authorities or references to the

record, these claims are considered abandoned on appeal.”     United

States v. Ballard, 779 F.2d 287, 295 (5th Cir.), cert. denied,

475 U.S. 1109 (1986).   Accordingly, the judgment of the district

court is

     AFFIRMED.




                                 2